DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al., JP 4922482 B2 (“Ichikawa”)1. 
Regarding Claim 1:
It is noted here that the limitation of “sized to allow a first sized substance to pass and be positively or negatively charged when passing through the first opening by the positive potential or the negative potential, respectively, and sized to prevent the passing of a second particle larger than a size of the first opening” describes an intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped below. 
Ichikawa discloses the claimed limitation of a charging fiber arrangement (Ichikawa’s Piezoelectric fabric device 1). Ichikawa Fig. 1, [0025]. Ichikawa also discloses that its piezoelectric fabric device 1 comprises a plurality of polarization generation fibers (piezoelectric fiber 11) that each generate a positive potential or a negative potential on a surface thereof by input of external energy (fiber 11a expansion and contraction caused by deformation and generating piezoelectricity). Id. at Fig. 1, [0015]. The plurality of polarization generation fibers 11 are arranged relative to one another to form a first opening (the opening between the weft and waft fibers 11a and 11b). Id. at Fig. 1, [0015]. As for the limitation of “sized to allow a first sized substance to pass and be positively or negatively charged when passing through the first opening by the positive potential or the negative potential, respectively, and sized to prevent the passing of a second particle larger than a size of the first opening,” Ichikawa discloses that when its piezoelectric fabric device 1 encounters deformation, a positive or negative charge (piezoelectricity) would be generated, which would further cause charge polarization in particles located nearby the piezoelectric fabric device 1. Additionally, it is common sense that any particle larger than an opening would be blocked by the opening and only a particle size smaller than the opening could pass. 

    PNG
    media_image1.png
    284
    469
    media_image1.png
    Greyscale

Regarding Claim 4:
Ichikawa discloses that the charging fiber arrangement according to claim 1, wherein the at least one of the plurality of polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction. Ichikawa Fig. 1, [0014].
Regarding Claim 7:
Ichikawa discloses the claimed limitation of that the charging fiber arrangement 1 according to claim 1, further comprising: a conductor (Ichikawa’s electrode film 112) on the surface of at least one of the plurality of polarization generation fibers (Ichikawa’s piezoelectric material 111 of polarization generating fiber 11). Ichikawa Fig. 1, [0014]. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 2–3, 5–6, 8–15 are rejected under 35 U.S.C. 103 as being obvious over Ichikawa in view of Yoshida et al., US 2019/0003905 A1 (“Yoshida”). 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Ichikawa in view of Yoshida and Song et al., US 2017/0241054 A1 (“Song”).
Claims 17–20 are rejected under 35 U.S.C. 103 as being obvious over Ichikawa in view of Yoshida and Kim et al., US 2004/0118285 A1 (“Kim”).  
Regarding claim 2:
Ichikawa does not disclose the claimed limitation of the charging fiber arrangement 1 according to claim 1, wherein at least one of the plurality of polarization generation fibers 11 is a piezoelectric fiber that is wound with respect to an axial direction of the at least one of the plurality of polarization generation fibers.
Ichikawa discloses that its string like piezoelectric material 111 (part of Ichikawa’s piezoelectric fiber 11) is made by impregnating a normal non-piezoelectric fiber with a piezoelectric material. Ichikawa Fig. 1, [0014]. Additionally, Ichikawa discloses that its electrode is opposed to the longitudinal expansion and contraction so as to generate piezoelectricity. Id.
Similar to Ichikawa, Yoshida is directed to piezoelectric fiber 10C. Yoshida Fig. 4, [0275]. Compared to Ichikawa, Yoshida’s piezoelectric fiber 10C comprises a similar configuration where an elongated first piezoelectric material 14C is impregnated with an elongated conductor 12B. Id. at Fig. 4, [0275]. Additionally, first piezoelectric material 14C is helically wound in a right-handed manner with respect to an axial direction (pivot G4). Id. Furthermore, Yoshida discloses its piezoelectric fiber 10C could take the form of a film shape and be used as a piezoelectric device. Id. at Fig. 4, [0002]. Both Yoshida and Ichikawa disclose that its piezoelectric material 14C could be made of polyvinylidene fluoride. Yoshida Fig. 4, [0013] and Ichikawa [0014]. Yoshida discloses that its invention provides a piezoelectric fabric that has excellent piezoelectric sensitivity and also has excellent stability of a piezoelectric output. Yoshida Fig. 4, [0015]. It would have been obvious for Ichikawa’s piezoelectric fiber 11 to have its piezoelectric material 111 wound around an elongated axis the same way as Yoshida for the benefits disclosed by Yoshida. 
Regarding to claim 3:
Modified Ichikawa discloses that the charging fiber arrangement according to claim 2, wherein the at least one of the plurality of polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction. Ichikawa Fig. 1, [0014].
Regarding claim 5:
Modified Ichikawa does not disclose the claimed limitation of the charging fiber arrangement according to claim 2, wherein the piezoelectric fiber is wound leftward with respect to the axial direction and generates the negative potential by extension and contraction in the axial direction.
However, Yoshida discloses an alternative embodiment, where a piezoelectric fiber 14A is wound leftward (i.e., in a left-handed manner) with respect to the axial direction (i.e., around the inner conductor 12A positioning in an axial direction) and generates the negative potential (i.e., as indicated in Fig. 1B, polarization direction of piezoelectric fiber 14A goes from inner conductor 12A to piezoelectric material 14A—from positive to negative, meaning piezoelectric fiber 14A is negatively charged) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Figs. 1B and 3, [0228], [0232] and [0134]. It would have been obvious for Ichikawa’s modified fiber 11 to be wound like Yoshida’s piezoelectric fiber 14A as such design is recognized in the art as being suitable for piezoelectric fibers. 
Regarding claim 6:
Modified Ichikawa does not disclose the claimed limitation of the charging fiber arrangement according to claim 2, wherein the piezoelectric fiber is wound rightward with respect to the axial direction and generates the positive potential by extension and contraction in the axial direction.
However, Yoshida discloses an alternative embodiment, where a piezoelectric fiber 14B is wound rightward with respect to the axial direction 12A and generate the positive potential (i.e., as the electric field direction is from outside of the circle—14B, which is positively polarized, to a center—inner conductor 12A, which is negatively polarized) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0135], [0241] and [0254]. It would have been obvious for Ichikawa’s modified fiber 11 to be wound like Yoshida’s piezoelectric fiber 14B as such design is recognized in the art as being suitable for piezoelectric fibers. 
Regarding claim 8:
Ichikawa does not disclose the claimed limitation of a charging filter comprising the charging fiber arrangement according to claim 1.
Similar to Ichikawa, Yoshida is directed to charging fiber arrangement. Yoshida Fig. 4, [0275]. Compared to Ichikawa, Yoshida discloses a similar piezoelectric fiber 10C comprising a similar configuration where an elongated first piezoelectric material 14C is impregnated with an elongated conductor 12B. Id. at Fig. 4, [0275]. Additionally, similar to Ichikawa, Yoshida discloses its piezoelectric fiber 10C could take the form of a film shape and be used as a piezoelectric device. Id. at Fig. 4, [0002]. Furthermore, both Yoshida and Ichikawa disclose that its piezoelectric material 14C could be made of polyvinylidene fluoride. Yoshida Fig. 4, [0013] and Ichikawa [0014]. Yoshida discloses that its invention provides a piezoelectric fabric that has excellent piezoelectric sensitivity and also has excellent stability of a piezoelectric output. Yoshida Fig. 4, [0015]. Yoshida further discloses that its piezoelectric fiber 10C could be used in various filters. Yoshida [0558]. It would have been obvious for Ichikawa’s charging fiber arrangement 1 to be used in a charging filter as Yoshida discloses that such piezoelectric material is suitable to use as a charging filter. 
Regarding claim 9:
Modified Ichikawa does not disclose the charging filter according to claim 8, wherein at least one of the plurality of polarization generation fibers is a piezoelectric fiber that is wound with respect to an axial direction of the at least one of the plurality of polarization generation fibers.
As discussed in claim 2, it would have been obvious for Ichikawa’s piezoelectric fiber 11 to have its piezoelectric material 111 wound around an elongated axis the same way as Yoshida because Yoshida discloses that its invention provides a piezoelectric fabric that has excellent piezoelectric sensitivity and also has excellent stability of a piezoelectric output. Yoshida Fig. 4, [0015].
Regarding claim 10:
Modified Ichikawa discloses that the charging fiber arrangement according to claim 9, wherein the at least one of the plurality of polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction. Ichikawa Fig. 1, [0014].
Regarding claim 11:
Modified Ichikawa discloses that the charging fiber arrangement according to claim 8, wherein the at least one of the plurality of polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction. Ichikawa Fig. 1, [0014].
Regarding claim 12:
Modified Ichikawa does not disclose the claimed limitation of the charging fiber arrangement according to claim 9, wherein the piezoelectric fiber is wound leftward with respect to the axial direction and generates the negative potential by extension and contraction in the axial direction.
However, Yoshida discloses an alternative embodiment, where a piezoelectric fiber 14A is wound leftward (i.e., in a left-handed manner) with respect to the axial direction (i.e., around the inner conductor 12A positioning in an axial direction) and generates the negative potential (i.e., as indicated in Fig. 1B, polarization direction of piezoelectric fiber 14A goes from inner conductor 12A to piezoelectric material 14A—from positive to negative, meaning piezoelectric fiber 14A is negatively charged) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Figs. 1B and 3, [0228], [0232] and [0134]. It would have been obvious for Ichikawa’s modified fiber 11 to be wound like Yoshida’s piezoelectric fiber 14A as such design is recognized in the art as being suitable for piezoelectric fibers. 
Regarding claim 13:
Modified Ichikawa does not disclose the claimed limitation of the charging fiber arrangement according to claim 9, wherein the piezoelectric fiber is wound rightward with respect to the axial direction and generates the positive potential by extension and contraction in the axial direction.
However, Yoshida discloses an alternative embodiment, where a piezoelectric fiber 14B is wound rightward with respect to the axial direction 12A and generate the positive potential (i.e., as the electric field direction is from outside of the circle—14B, which is positively polarized, to a center—inner conductor 12A, which is negatively polarized) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0135], [0241] and [0254]. It would have been obvious for Ichikawa’s modified fiber 11 to be wound like Yoshida’s piezoelectric fiber 14B as such design is recognized in the art as being suitable for piezoelectric fibers. 
Regarding claim 14:
Ichikawa discloses the claimed limitation of that the charging fiber arrangement 1 according to claim 8, further comprising: a conductor (Ichikawa’s electrode film 112) on the surface of at least one of the plurality of polarization generation fibers (Ichikawa’s piezoelectric material 111 of polarization generating fiber 11). Ichikawa Fig. 1, [0014]. 
Regarding claim 15:
Modified Ichikawa discloses that the claimed limitation of that the charging filter according to claim 8, further comprising: a frame (see annotated Fig. 2 below), and wherein ends of the plurality of polarization generation fibers are fixed to the frame. Ichikawa annotated Fig. 2.

    PNG
    media_image2.png
    367
    552
    media_image2.png
    Greyscale

Regarding claim 16:
Modified Ichikawa does not disclose that the charging filter according to claim 15, wherein the frame includes a partition member that partitions an inner side of the frame in a lattice shape in a plan view of the charging filter.
Similar to Ichikawa, Song diclsoes a charging filter (i.e., collected mat 20 of meltspun polylactic fibers). Song Fig. 3, [0061]. Additionally, Song discloses that its charging filter fiber are also made of polymer materials. Id. Furthermore, Song discloses comprises a frame (i.e., perimeter frame 112 and scrim 110), where in ends of the pair of adjacent charged fibers are fixed to the frame. Song Fig. 3, [0061]. It would have been obvious for to replace Ichikawa’s frame with Song’s frame 112 and 110 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, Ichikawa’s frame would include a partition member (Song’s scrim 110) that partitions an inner side of the frame in a lattice shaped in a plan view of a charging filter. 
Regarding claim 17:
Modified Ichikawa does not disclose the claimed limitation of a substance attracting material comprising: the charging filter according to claim 8; and an attraction filter that generates a potential having a polarity opposite to the potential generated by the plurality of polarization generation fibers, and attracts the first sized substance having passed through the first opening. 
Similar to Ichikawa, Kim is directed to charging filters. Kim Fig. 2, [0019]. Kim also discloses a substance attracting material (i.e., air filter as shown in Fig. 2). Id. Additionally, Kim discloses that its air filter comprises an attraction filter (i.e., electrostatic filter 306) that generates a negative potential, which is opposite to the potential generated by ionizer 304. Id. at Fig. 3, [0021].  Kim also discloses that the ionizer 304 and the electrostatic filter 306 serve as an electric dust collection unit, in which dust positively charged in ionizer 304 are adsorbed and collected to the negatively charged electrostatic filter 306. Id. Kim also discloses that its ionizer functions to generate an electric field between electrodes 104a and 104b and thereby charge the dust particles passing the electric field. Id. at Fig. 1, [0006].  Ichikawa’s charging fiber arrangement 1 is essentially an ionizer as it generates electrical field, which would charge the dust particles passing the electric field the same way as Kim’s ionizer does. It would therefore have been obvious to substitute Kim’s ionizer 304 with Ichikawa’s charging fiber arrangement 1 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).


    PNG
    media_image3.png
    561
    744
    media_image3.png
    Greyscale

Regarding claim 18:
Modified Kim does not disclose a second charging filter. However, it would have been obvious to include a second charge filter next to the first charging filter for an enhanced charging ability. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 19:
Modified Kim does not disclose a second charging filter between the first charging filter and the attraction filter. Modified Kim further does not disclose the second charging filter includes a second pair of adjacent polarization generation fibers that each generate a potential on a surface thereof opposite to that of the first charging filter by input of external energy. 
However, it would have been obvious to include a second attraction filter 306 for enhanced attraction ability. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B). With this modification, Kim’s duplicated attraction filter 306 would be a second charging filter that generates a potential on a surface thereof opposite to that of the first charging filter.  It is noted here that Yoshida’s charging fiber arrangement 10B could be used to form Kim’s attraction filter 306 because Kim discloses the attraction filter 306 is an electrostatic filter. Kim Fig. 3, [0025]. A filter comprising Yoshida’s charging fiber arrangement 10B is essentially a electrostatic filter as it could uses electricity to charge particles. 
Regarding claim 20:
As discussed in claim 17, Kim discloses an air purifier. Kim Fig. 2, [0007]. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. § 112(b) rejection because the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC §§ 102 and 103
The applicant amends the claims and submits that Yoshida does not disclose or suggest that amended limitation. Applicant Rem. dated Jun. 01, 2022 (“Applicant Rem.”) p. 7. The applicant also submits that the limitation regarding “a plurality of polarization generation fibers that each generate a positive potential or a negative potential on a surface thereof by input of external energy” is not describing an intended use, instead, the applicant submits that the limitation defines the structural nature of the plurality of polarization generation fibers. 
In response to the amendment, the examiner relies on Ichikawa to reject claim 1. The applicant’s argument regarding Yoshida are therefore moot as Yoshida is not relied upon in rejection claim 1. Additionally, the examiner would like to point out that the limitation of “a plurality of polarization generation fibers that each generate a positive potential or a negative potential on a surface thereof by input of external energy” is mapped to prior art. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Ichikawa reference and its machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.